United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2390
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota
Dempsey Antonio Brown,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 13, 2010
                                Filed: December 29, 2010
                                 ___________

Before LOKEN, ARNOLD, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Dempsey Brown pleaded guilty to possession with intent to distribute in excess
of five grams of a mixture or substance containing a detectable amount of cocaine
base in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). The district court1
sentenced Brown to a 188-month term of imprisonment, the bottom of the
recommended Sentencing Guidelines’ range. On appeal, Brown argues his sentence
is substantively unreasonable because it is greater than necessary to accomplish the
goals of sentencing set forth in 18 U.S.C. § 3553(a). We affirm.

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       We consider the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard. United States v. Jones, 612 F.3d 1040, 1045-46 (8th Cir.
2010). “A district court abuses its discretion when it (1) ‘fails to consider a relevant
factor that should have received significant weight’; (2) ‘gives significant weight to
an improper or irrelevant factor’; or (3) ‘considers only the appropriate factors but in
weighing those factors commits a clear error of judgment.’” United States v. Holy
Bull, 613 F.3d 871, 874 (8th Cir. 2010) (quoting United States v. Kane, 552 F.3d 748,
752 (8th Cir. 2009)). A sentence which falls within the Guidelines range is
presumptively reasonable on appeal. United States v. Townsend, 617 F.3d 991, 994
(8th Cir. 2010) (per curiam).

       Brown challenges the substantive reasonableness of his sentence alleging the
district court committed a clear error of judgment in weighing the § 3553(a) factors
because it placed too much weight on his criminal history and ignored mitigating
factors such as his remorse, his enrollment and attendances in classes, his consistent
employment, and the outpouring of support from his family. According to Brown,
when all these factors are properly weighed, they indicate he is not the “bad person
that the career offender classification and his prior record would indicate” and justify
a downward variance.

       We find, based on a thorough review of the record, the district court properly
considered all the mitigating factors presented by Brown despite not explicitly
addressing each. See id. at 994 (“Although a district court is required to consider each
of the § 3553(a) factors in determining the proper sentence to impose, it need not
‘categorically rehearse each of the [§] 3553(a) factors on the record when it imposes
a sentence as long as it is clear that they were considered.’” (quoting United States v.
Dieken, 432 F.3d 906, 909 (8th Cir. 2006) (alteration in original))). The record also
establishes the district court appropriately weighed each of the factors in imposing a
sentence which was sufficient, but not greater than necessary, to comply with the
sentencing goals. The district court stated at sentencing,

                                          -2-
      the Court finds that the sentence of 188 months is adequate, reasonable
      and appropriate in light of the considerations set forth in 18 United
      States Code, Section 3553(a). The sentence imposed accounts for the
      nature and circumstances of the offense and the history and
      characteristics of the defendant. Specifically, his designation as a career
      offender. The sentence reflects the seriousness of the offense and
      provides just punishment while also providing defendant with needed
      correctional treatment.

The district court not only considered Brown’s criminal history but also considered
his proposed mitigating factors and rejected them.

       Based on the record, we are satisfied the district court appropriately considered
and weighed the § 3553(a) factors and did not abuse its discretion in placing weight
on Brown’s criminal history. See Townsend, 617 F.3d at 994-95 (concluding a
sentence is substantively reasonable despite the district court’s focus on criminal
history and rejection of defendant’s proposed mitigating factors where defendant
provided no basis for concluding otherwise).

      Accordingly, we affirm Brown’s sentence.
                     ______________________________




                                          -3-